Citation Nr: 1616738	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-33 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for defective visual acuity and maculopathy, also claimed as vision impairment due to hemorrhagic fever.

2.  Whether new and material evidence has been received to reopen a claim for  service connection for a back disorder.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to  service-connected disabilities.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and their son


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the  RO, inter alia, granted service connection and assigned an initial 30 percent rating for PTSD,  effective  October 8, 2010;  declined to reopen a claim for service connection for a back disorder; and declined to reopen a claim for service connection for vision impairment.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  In July 2015, a supplemental SOC (SSOC) was issued.

In February 2016, the Veteran, his wife, and their son, testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ advanced the Veteran's appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  A transcript of that hearing is of record. 

As regards characterization of the vision impairment claim, the Board notes that, in the March 2009 rating decision, the RO, inter alia, declined to reopen a claim for service connection for defective visual acuity and maculopathy, as well as denied  service connection for loss of vision as secondary to hemorrhagic fever.  As explained below, the rating decision was not appealed, and became final.  Moreover, in the  July 2012 rating decision on appeal the RO appropriately combined the two claims. Notably,  as the Veteran has identified the same disability in each claim and reported an onset during service as due to a hemorrhagic fever, such does not represent a "distinctly diagnosed disease;" therefore the claims are not considered separate and distinct.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability) and AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As explained in the Remand, below, the  issue of the Veteran's entitlement to TDIU due to multiple service-connected disabilities has been separately adjudicated.  Accordingly, the Board finds that such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).

This appeal is now being  processed utilizing the  paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.
  
The Board's decision on the request to reopen the claims for service connection for vision impairment and a back disorder, along with the claim for an initial rating in excess of 30 percent for PTSD is set forth below.  The reopened claim for service connection for a back disorder, along with the claim for a TDIU is addressed in the remand following the order; these matters are being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  In a March 2009 rating decision, the RO declined to reopen a claim for service connection for vision impairment, as well as denied service connection for loss of vision due to hemorrhagic fever; although the Veteran filed an NOD in May 2009, the Veteran did not perfect an appeal following the issuance of a March 2010 SOC.

3.  Evidence associated with the claims file since the March 2009 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and/or does not raise a reasonable possibility of substantiating the claim.

4.  In a July 2009 rating decision, the RO denied service connection for a back disorder; although the Veteran filed an NOD in December 2009, the Veteran did not perfect an appeal following the issuance of a March 2010 SOC.

5.  Evidence associated with the claims file since the July 2009 rating decision denying service connection for a back disorder, but after the relevant appeal period includes evidence that was not previously considered and is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.

6.  Since the October 8, 2010, effective date of the award of service connection, the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, anger and irritability, attention disturbance, impaired memory, and difficulty concentrating; collectively, these symptoms are of the type, and extent, frequency and/or severity, as appropriate, which are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision the RO declined to reopen a claim for service connection for vision impairment, as well as denied service connection for loss of vision due to hemorrhagic fever ;is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2015). 

2.  As evidence received since the March 2009 final decision is not new and material, the criteria for reopening the previously denied claim for vision impairment are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2009 rating decision in which the RO denied service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2015).

4.  As pertinent evidence received since the July 2009 denial is new and material, the criteria for reopening the claim for service connection for a back disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

5.  The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

At the outset, the Board notes that, given the favorable disposition of the request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the remaining claims decided herein, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10  (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. However, a November 2014 VA General Counsel  opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an August 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating as well the evidence necessary to reopen the claims for service connection and the underlying service connection claims, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the letter provided notice of the appropriate legal definition of new and material evidence and explained the reason for the prior denial and what was needed to reopen the claims for service connection for vision impairment and a back disability in accordance with Kent.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2012 RO rating decision reflects the initial adjudication of the claims after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA and private treatment records, and October 2011 and June 2014 examination reports addressing the severity of the Veteran's PTSD.  Also of record and considered in connection with the appeal is the transcript of the February 2016 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

The Veteran underwent VA examinations in October 2011 and June 2014 in connection with his rating claim.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's PTSD symptoms, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the increased rating claim herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim involving vision impairment.  With respect to such claim, in this case, as discussed further below, the Board finds that the Veteran has not submitted new and material evidence to reopen this claim.  The statutory duty to assist the veteran does not arise if the veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996). 

As for the Veteran' hearing, the Board notes thatin .In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, pursuant to Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103, and that the hearing was legally sufficient.    

Here, during the hearing, the undersigned enumerated the issues then on appeal.   Also, information was solicited regarding the onset and continuity of, and treatment for, the various disabilities under consideration.  Not only were these issues explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, what was needed to support the claims was discussed.  Moreover, during the hearing, the undersigned sought to identify any pertinent, existing evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the Veteran's claims.  As none was identified, no development following the hearing was ordered.  The evidence currently of record is sufficient to decide these claims.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App. 537. 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Requests to Reopen Previously Denied Claims

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As discussed below, prior claims for service connection for vision impairment and for back disability were considered and denied.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claims for service connection in October 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding the provisions of 38 C.F.R. § 3.156(a) any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C.F.R. § 3.156(c).  Such records covered under 38 C.F.R.  § 3.156(c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156 (c)(1)(ii).  In the instant case, the Board notes that VA subsequently obtained the Veteran's military personnel records.  However, such records do not contain any evidence of a vision or back disability.  Service treatment records, received in April 2014, and duplicative of those already of record, were also added to the record.  Therefore, the Board finds that these service records are not relevant to the claims on appeal and do not trigger reconsideration of the claims under the provisions of 38 C.F.R. § 3.156(c).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


A.  Vision Impairment

Service connection for vision impairment was initially denied in an August 1985 rating decision because the RO determined that such impairment was congenital in nature and pre-existed service, as noted on the Veteran's induction examination, and that there were no residuals from his in-service hemorrhagic fever.

The evidence of record at that time consisted of service treatment records showing defective vision noted on an August 1950 pre-induction examination, and hemorrhagic fever occurring in 1952, on the September 1952 separation examination, along with VA treatment records showing treatment for maculopathy.  

In August 2000, the Veteran petitioned to reopen his claim, and submitted a private medical opinion recounting the Veteran's assertion that he experience a loss of vision in service in his right eye after a severe illness (fever).  The opinion went on to state that "an inflammatory disease could have caused similar appearing changes in the right eye but there is no evidence of active inflammatory disease at this time."  The RO again denied the claim in a September 2000 rating decision, finding that the evidence failed to show that the Veteran's vision impairment was a result of his in-service fever.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal from this determination.  

In August 2008, the Veteran again sought to reopen his claim for loss of vision secondary to hemorrhagic fever.  In March 2009, the RO declined to reopen the claim for vision impairment because the Veteran did not submit any evidence in support of his claim to reopen.  Although the Veteran filed an NOD in May 2009, the Veteran did not perfect an appeal following the issuance of a March 2010 SOC.  

.  Hence, the March 2009 denial of the claim is therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.


Evidence added to the record since the March 2009 rating decision became final includes VA treatment records, unrelated to the Veteran's vision impairment.  As they do not address this disability, these records cannot service as a basis to reopen the claim.  

The only other evidence added to the record is the transcript of the Veteran's February 2016 testimony, reiterating his belief that his vision impairment is due to the hemorrhagic fever he suffered in service.  While this evidence was not previously of record, this evidence cannot provide a basis to reopen the claim as it is redundant of arguments advanced in connection to the current claim.  he Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006). 

No other medical or lay evidence has been submitted with respect to the claimed vision impairment.  In sum, no new evidence has been submitted that relates to an unestablished fact necessary to substantiate the claim for service connection for vision impairment.  

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for vision impairment are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Back Disorder

The Veteran's initial claim for service connection for a back disorder was denied in a July 2009 rating decision.  The evidence of record at such time included the Veteran's service and personnel records, which are silent for any back-related complaints, and VA and private treatment records, showing a diagnosed back disorder and documenting a July 2006 lumbar spine surgery.  He had not advanced any theory as to how his current back disorder was related to service.

The basis for the RO's July 2009 denial was that service treatment records were negative for any complaints, treatment or diagnosis related to the Veteran's claimed back disorder, and there was no evidence linking his back disorder to service.  Although the Veteran filed an NOD in December 2009, the Veteran did not perfect an appeal following the issuance of a March 2010 SOC.

Hence, the July 2009 denial of the claim is therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent evidence added to the record since the July 2009 rating decision includes the transcript of the February 2016 Board hearing, during which  the Veteran testified that he injured his back in service while crawling with his weapon and has had back problems ever since service.

The Board finds the foregoing evidence is "new" in that it was not before agency decision makers at the time of the July 2009 final denial of the claim for service connection for a back disorder, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows an in-service injury and alleges continuity of symptomatology.  As the record previously included no evidence suggesting an in-service injury or continuity of symptomatology,  the evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, supra.  

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


III.  Higher  Rating Claim

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the initial, 30 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) . [The Board notes, parenthetically, that the revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug, 4, 2014))].  
Considering the pertinent evidence of record in light of the above-cited rating criteria and applicable rating considerations, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's PTSD at any point since the October 2010 effective date of the award of service connection.  

Pertinent evidence includes contemporaneous VA treatment records, VA examination reports, and the Veteran's statements.  

An October 2010 VA treatment note documents that the Veteran reported nightmares, intrusive thoughts, memory problems, lack of concentration and survival guilt.  He also reported feeling anxious and irritable.  History was negative for suicidal/homicidal ideation, violent behavior or hallucinations.  The Veteran presented with good hygiene; his affect was appropriate and his mood was dysphoric.  He was oriented times three and was logical, coherent and relevant.  His memory was intact, his judgment good and his insight fair.  

In October 2011, the Veteran underwent a VA psychiatric examination.  The Veteran reported a good relationship with his spouse and children.  He stated he was involved in church activities and had a good relationship with other church members.  The examiner noted that there had been no major changes in his daily activities since he developed his mental condition, but that there have been some major social function changes, including that the Veteran tends to isolate and avoid crows, occurring in the past year.  The Veteran stated that he has not worked in 26 years, and that his unemployment was not primarily due to the effects of his mental disorder.

On  examination, the Veteran was oriented within normal limits.  Appearance, hygiene and behavior were appropriate,  He presented as anxious and depressed, and cried when recounting him trauma.  He maintained good eye contact, with speech and communication within normal limits.  His ability to focus was impaired.   He reported suspiciousness.  His thought process was appropriate, without slowness of thought, confusion, impaired judgement or abstract thinking, and he was able to understand directions.  His memory was noted as moderately impaired.  Findings were negative for panic attacks, delusion, hallucinations, obsessive-compulsive disorder, and suicidal/homicidal ideation.

The Veteran was diagnosed with PTSD and dementia of the Alzheimer's type, with mild behavioral disturbance, and the two were not related.  The examiner stated that the symptoms from each diagnosis could be delineated from each other, specifying that the Veteran's dementia caused memory problems with mild agitation when he cannot remember something or cannot express himself, and his PTSD caused anxiety and sadness with re-experiencing the trauma, along with increased arousal and avoidance symptoms.  

The examiner described the Veteran's psychiatric disorder as causing occupational and social impairment with reduced reliability and productivity.  In support of his finding, he noted the Veteran's symptoms of impaired memory, depressed mood, anxiety, suspiciousness, chronic sleep impairment and irritability.  The examiner additionally noted that the Veteran had difficulty establishing and maintaining effective work and social relationships because he does not interact with others much, but that he was able to maintain effective family relationships.  

The Veteran underwent another VA psychiatric examination in June 2014.  He reported that he has been married for 60 years, and lived with his wife and one of their four children.  He reported feeling good about his social support and social interactions.  He indicated that he spends most of his time at home with his wife, and that he enjoyed reading and watching TV, which have become more difficult due to deceased vision.  

The examiner noted that dementia, while listed in the Veteran's VA treatment records' problem list, was not routinely mentioned as a medical issue of focus and that the Veteran and his wife reported that he had not been diagnosed with dementia.

The Veteran stated he was becoming triggered into an emotional state of tearfulness more often, although he does not routinely feel sad.  He also reported frequent intrusive symptoms and nightmares.

The Veteran was noted to have appropriate attire and good hygiene, and to be in a cooperative and friendly mood.  His speech was clear and of normal rate and volume,  His thoughts were logical and goal directed without evidence of a formal thought disorder or hallucinations.  His affect was appropriate and ranged from calm to tearful.   Insight and judgement were adequate.  The Veteran described his mood as "okay most of the time."  He denied any suicidal ideation.

The examiner noted symptoms of anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, and difficulty adapting to stressful circumstances.  The examiner additionally noted that that the Veteran gets overwhelmed more easily and anxious and handles stress less effectively, and that intrusive symptoms often result in increased emotionality.

His PTSD symptoms were summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During the February 2016 Board hearing, the Veteran's wife described that he was very moody, and always depressed because he cannot do the things he used to do.  She stated that he mostly stays at home and watches TV and sleeps.  She further stated that his concentration was short-spanned and that he has nightmares and cries during the day.  Regarding his ability to work, his wife indicated such would be difficult for the Veteran given his memory problems and difficulty dealing with other people.  His son added that the Veteran gets very angry.

Collectively, the above-described evidence reflects that the Veteran's psychiatric symptoms have included anxiety, depressed mood, suspiciousness, sleep impairment, recurring thoughts, anger and irritability, attention disturbance, memory impairment, and difficulty concentrating.  Impairment of social functioning had been indicated by the Veteran's tendency to keep to himself.  Furthermore, he has had occupational limitations, as indicated by his memory impairment and suspiciousness around other people.  Additionally, the Board notes the discrepancy between the October 2011 and June 2014 VA examinations, with respect to the fact that the former attributed the Veteran's memory impairment to his dementia.  Affording the Veteran the benefit of the doubt, the Board will assume for rating purposes herein that the Veteran's memory impairment is attributable to  his PTSD.  

While such symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran has generally been able to function satisfactorily with routine behavior, self-care, and normal conversation.  Collectively, these symptoms are of the type and  extent, frequency, and/or severity, as appropriate, which are indicative of the level of impairment warranting no more than a 30 percent rating. 

The Board notes that the Veteran has exhibited impairment of short and long-term memory and disturbances in mood, in the form of anger, irritability, and depressed mood, symptoms contemplated by a 50 percent rating.  However, the medical evidence, as a whole, illustrates that the severity of the Veteran's PTSD is most accurately reflected by a 30 percent rating.  In particular, the evidence has shown no flattened affect, abnormal speech, panic attacks, difficulty in understanding complex commands, nor impaired judgment or thinking-symptoms listed in the rating criteria as examples of the type and extent, frequency and/or severity that are indicative of the level of impairment for which the 50 percent rating is assignable.  Moreover, the Board notes that the Veteran has also described his mood as "okay most of the time."  Thus, at no pertinent point have the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the next higher, 50 percent rating.

The Board acknowledges that the evidence of record indicates some problems in establishing and maintaining effective work and social relationships.  However, the Veteran reported having a good relationship with his wife of 60 years, and his son, who lived with them.  He reported attending church weekly and having a good relationship with other church members.  These relationships and social activities indicate an ability to establish and maintain effective work and social relationships, despite the Veteran's other symptomatology 

Additionally, the Board notes that both VA examiners summarized the Veteran's PTSD as being productive of symptoms in the 30 percent range.  Here, the Board notes that while the October 2011 examiner indicated the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, the 50 percent rating verbiage, the symptoms he listed in support of such a finding were those reflected in the 30 percent rating criteria.  Thus, after an interview and examination of the Veteran, both VA examiners described the  Veteran's disability level with symptoms found among  the 30 percent rating criteria.

The Board also points out that the GAF score of 61 assigned by the October 2011 examiner is consistent with no more than the 30 percent rating.  Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  As such score appears to indicate even less impairment than that contemplated in the assigned, 30 percent rating, such score clearly does not support any even higher rating.  

Therefore, the Board finds that the weight of the evidence supports a finding that the level of impairment resulting from the Veteran's psychiatric symptoms have not met,  or more nearly approximated, the level of impairment required for the next, higher,50 percent rating at any pertinent point..  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran engages with his wife and son, attends church weekly, and reported a good relationship with his family and church members.  Under these circumstances, thus, the Board finds that the Veteran is not shown to have experienced symptoms of the type, and extent, and frequency or severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required by the rating criteria for a 50 percent rating.  

Because the Veteran's PTSD symptoms have not resulted in reduced reliability and productivity in occupational and social functioning-the level of impairment contemplated in the higher, 50 percent disability rating-it logically follows that such symptoms are not of the type, extent, and frequency or severity to  warrant an even higher, 70 percent rating, (which requires more severe symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood), or the maximum, 100 percent rating (which requires symptoms resulting in total occupational and social impairment).  

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type and extent, frequency and/or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the next higher, 50 percent rating or any even higher rating under VA's  rating schedule.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  The psychiatric symptoms exhibited by the Veteran  in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Further, as noted, the rating schedule provides higher ratings based on evidence demonstrating more severe impairment.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's PTSD is appropriately rated as a single disability.  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.  

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

As new and material evidence to reopen the claim for service connection for vision impairment has not been received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for service connection for a back disorder has been received, to this limited extent, the appeal is granted.

An initial rating in excess of 30 percent for PTSD is denied.  



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal l is warranted.  

Pertinent to the Veteran's claimed back disorder, as described above, he has alleged an in-service injury which the Board finds consistent with the duties performed in service, and he has a currently diagnosed back disorder, which he claims is related to his in-service injury.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, given the Veteran's assertions as to the incurrence of in-service injury, and as to the onset and continuity of back symptoms during and since service-which he is competent to assert-evidence indicating current back disability, and the absence of medical evidence addressing the etiology of current back disability, the Board finds the requirements for obtaining an examination and medical opinion are met. 

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the  reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent  to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for service connection for a back disorder (particularly, as regards pertinent private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a back disability.   

As a final preliminary matter, the Board notes that in February 2014, the Veteran filed a claim for a TDIU, alleged as due to PTSD, bilateral hearing loss and tinnitus.  In a January 2015 rating decision, the RO denied a TDIU. While no correspondence was received from the Veteran regarding such decision, he underwent a VA psychiatric examination in June 2015.  In July 2015, the RO issued an SSOC which addressed, inter alia, the TDIU denial.  In August 2015, the RO certified TDIU to the Board, and that same month, the Veteran's representative issued a statement in lieu of VA Form 646, including the issues currently before the Board, along with TDIU and stated that the Veteran's contentions were included in his VA Form 9 and NOD.  Testimony regarding TDIU was provided at the Board hearing, it was expressly noted that such testimony was provided subject to verification of the Board's jurisdiction over rhe TDIU claim.  Here, the Board notes that no NOD or substantive appeal with respect to TDIU has been filed.   However, inasmuch as the intent of the Veteran and his representative to appeal such issue is clear, the Board will liberally construe the August 2015 statement as an NOD with the January 2015 denial of a TDIU, which warrants a remand for issuance on SOC-the next step in the appellate process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the denial of a  TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to that issue.

The Veteran and his representative are hereby remanded that to obtain appellate review of a matter not currently in appellate status, a timely appeal must be perfected. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for a back disorder that is not  currently of record-particularly as regards private (non-VA) treatment.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of all the relevant evidence, the designated physician should render an opinion, based on accepted medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current back disorder had its onset during service, or is otherwise medically related to service, to include crawling with his weapon during basic training.

In rendering each requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to the incurrence of in-service injury, and as to the onset and continuity of back symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a back disorder.  

If  the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s), after the last adjudication) and legal authority.  

8.  If the claim for service connection for a back disorder is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


